DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 13 are rejected under 35 U.S.C. 102(a) as being anticipated by Cantor (U.S. 2012/0220377). 
Regarding claims 1 – 13, Cantor discloses A non-transitory computer readable medium storing instructions executable by a computer, (“The CPU may comprise data processor adequate to execute program components for executing user and/or CMMG-generated requests”, par. 0052), an obtaining unit that obtains item possession information indicating whether or not a player possesses a first item, which can be obtained by executing predetermined processing in a game, first item information indicating the first item managed in association with the processing, and executable processing information indicating the processing that can be executed by the player, (“In one embodiment, the user may gain access to the content item by sending requests for help to a set of crew members 120. As crew members respond, a progress bar 150 dialog may indicate the progression towards obtaining access to the restricted content item”, par. 0019 and fig. 1), and an output-information generating unit that generates output information for reporting that the first item can be obtained in a display screen displaying information concerning the first item not possessed by the player in the case where it is determined, on the basis of the item possession information, that the player does not possess the first item and it is determined, on the basis of the first item information and the executable processing information, that the player can execute processing by which the first item can be obtained, (“In one embodiment, the user fills the progress bar 170 and the game unlocks the content item 180 for user access”, par. 0019 and fig. 1 parts 170 and 180). 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC M THOMAS whose telephone number is (571)272-1699. The examiner can normally be reached 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on 571-272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.M.T/Examiner, Art Unit 3715                                                                                                                                                                                                        /DAVID L LEWIS/Supervisory Patent Examiner, Art Unit 3715